Citation Nr: 0018361	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-10 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served 1 year, 1 month and 27 days of net active 
duty from June 1968 to September 1974, during which he was 
absent without leave from 1969 to 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which continued a 30 percent rating for 
PTSD.  In addition to several periods of temporary total 
ratings for PTSD hospitalization, during the pendency of this 
appeal the RO increased the PTSD evaluation to 50 percent in 
November 1997 and to 70 percent in June 1999, effective as of 
the date of RO receipt of the original rating increase claim.

The Board also notes that in June 1996 the veteran withdrew 
his perfected appeal of an October 1995 rating decision 
denying entitlement to service connection for internal 
bleeding, a higher initial rating for service-connected PTSD 
and entitlement to a nonservice-connected pension.  
Therefore, these matters are not before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
total and complete vocational and social incapacitation due 
to symptoms including diminished motivation, poor 
communication skills, memory, concentration, insight and 
judgment, severe reclusiveness, substantial cognitive 
impairment, auditory hallucinations, episodes of dissociation 
and disorientation, flattened affect, hyperarousal, violent 
anger and irritability, anxiety, depression, intrusive and 
traumatic thoughts, flashbacks, diminished motivation and 
mood control and ideas of reference.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 70 percent disability 
rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as in this case, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for PTSD by an October 1995 
rating decision which also assigned a 30 disability rating 
pursuant to DC 9411.  The RO increased the rating to 50 
percent in November 1997 and to 70 percent in June 1999 
pursuant to the same DC.

Under 38 C.F.R. § 4.130, DC 9411, PTSD is evaluated as 
follows for the 70 and 100 percent ratings, respectively:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

VA medical evidence associated with the claims file discloses 
three diagnosed mental disorders.  The earliest medical 
evidence of record of a PTSD diagnosis consists of March 1995 
treatment records which include a diagnosis for chronic 
alcohol abuse.  In addition, a July 1997 hospital discharge 
summary includes a diagnosis for depression, and a September 
1997 discharge summary attributes both the depression and 
alcohol abuse to PTSD.  These disorders required frequent VA 
hospitalization and residential and outpatient treatment from 
March 1995 to August 1998.  For example, the veteran was 
hospitalized from February to March 1997, April to July 1997, 
an additional week in July 1997, in September 1997, November 
to December 1997 and in January 1998.  He completed two VA 
residential substance abuse programs by March 1997 but failed 
to complete a residential PTSD program in July 1997 because 
of continued alcohol abuse.  The veteran also received VA 
outpatient treatment for PTSD, major depression with 
psychotic features and alcohol abuse from March 1995 to 
August 1998.  Treatment records document the veteran's 
reports of an unstable home life including periods living 
with parents or siblings and a period of homelessness, 
virtual absence of communication with three former wives, 
violent outbursts which often resulted in his arrest and 
incarceration, an apparent suicide attempt and persistent 
difficulty maintaining a substance-free lifestyle.

The veteran underwent several VA PTSD examinations since his 
March 1995 diagnosis.  In June 1995 the examining physician 
noted the veteran's claimed inability to work due to social 
withdrawal, dissociative episodes, occasional disorientation 
and impaired sleep, memory and concentration.  The veteran 
also reported paranoia, Vietnam War flashbacks and intrusive 
thoughts.  Objective findings included mild hypervigilence, 
caution and memory loss.  The veteran was fully oriented, 
engaged readily, spoke well, maintained good eye contact and 
demonstrated no looseness of associations.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55, indicating "moderate difficulty in social interactions, 
with few friends and unable to maintain work for long."

The veteran informed the VA physician who examined him in 
April 1997 of his continued unemployment, sleep disturbances, 
social withdrawal, suicidal ideation and impaired memory and 
concentration.  The examiner noted that the veteran either 
was sedated or he thought very slowly.  The veteran 
communicated poorly but did not show evidence of a thought 
disorder. Memory and concentration were poor and affect was 
flat although the veteran denied depression.  The examiner 
assigned a GAF score of 55.

A July 1997 hospital discharge summary describes the 
veteran's occupational and social impairment due to PTSD as 
"significant," noting objective findings including episodes 
of hyperarousal, anger, anxiety, intrusive and traumatic 
thoughts, flashbacks, and impaired judgment and thought, with 
diminished motivation and mood control and social withdrawal.  
His GAF score remained 37 upon admission and release.

A second July 1997 hospital discharge summary includes the 
veteran's report of increased suicidal ideation, flashbacks, 
auditory hallucinations, periods of amnesia and intrusive 
thoughts of the Vietnam War at the time of admission.  
Objective findings upon admission included alcohol 
intoxication, retarded psychomotor function, flat and 
depressed affect and mood, monotone speech, disorientation as 
to time, poor short term memory, concentration, insight and 
judgment, and impaired abstract thinking.  Upon discharge the 
veteran was fully oriented and optimistic about recovery from 
alcohol addiction.  His GAF score was 30 upon admission and 
40 upon discharge.

A September 1997 hospital discharge summary reports that 
after release from a period in jail the veteran sought 
treatment for depression and suicidal ideation, reporting 
inability to work or maintain personal relationships because 
of his drinking and irritability.  He also stated that 
whenever he tried to stop drinking his PTSD symptoms 
returned.  At the time of admission the veteran was depressed 
and showed restricted affect but his thinking was not 
impaired and he was alert, oriented and cooperative.  
Auditory and visual hallucinations which he had experienced 
at the time of admission had disappeared by the time of 
discharge and his sleep, appetite, concentration and mood had 
improved.  The veteran expressed continued interest in 
treatment for alcohol abuse and PTSD.  His GAF score was 50 
upon admission and 58 upon discharge.  However, the discharge 
summary also described the veteran as "totally and 
completely vocationally and socially incapacitated" due to 
PTSD and PTSD-linked alcohol abuse.  December 1997 and 
January 1998 discharge summaries report GAF scores of 20 upon 
both admissions and between 30 and 40 upon both discharges.

The VA psychiatrist who examined the veteran in April 1999 
noted the veteran's report of continued unemployment, of 
having been married and divorced three times and of having 
abstained from alcohol for the prior six months.  The 
examiner also noted the veteran's full orientation to person, 
place and time, his poor eye contact, depressed mood, 
reported auditory hallucinations, ideas of reference, poor 
memory, poor communication skills, severe reclusiveness and 
substantial cognitive impairment, and assigned a GAF score of 
45.

Based upon the totality of the evidence, the Board concludes 
that the veteran manifests symptoms appropriate to an 
evaluation of 100 percent for PTSD under the applicable DC 
provisions.  The record provides ample evidence of the 
veteran's total occupational and social impairment in both 
work and other social contexts due to symptoms including 
diminished motivation, poor communication skills, memory, 
concentration, insight and judgment, severe reclusiveness, 
substantial cognitive impairment, auditory hallucinations, 
episodes of dissociation and disorientation, flattened 
affect, hyperarousal, violent anger and irritability, 
anxiety, depression, intrusive and traumatic thoughts, 
flashbacks, diminished motivation and mood control, 
occasional disorientation as to time and ideas of reference.  
His unstable home life, chronically depressed mood and 
inability to maintain employment or to establish and maintain 
relationships with others except for his parents and siblings 
also is well-documented, as is the veteran's impaired impulse 
control manifested by irritability and violence.  In 
addition, his cognitive and communication deficits and memory 
loss objectively demonstrate his inability to function 
independently and suggest an incapacitating retreat from 
mature behavior.  He has required hospitalization on several 
occasions for his PTSD symptoms, and has received ongoing VA 
outpatient treatment.  These findings, coupled with GAF 
scores generally of 50 and lower since July 1997 which are 
consistent with at least serious impairment of vocational and 
social functioning as a result of his PTSD, support a the 
assignment of a 100 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126 (1999).

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 100 percent 
schedular rating.  See 38 C.F.R. § 4.7.


ORDER

A 100 percent rating for PTSD is granted.



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

